DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11-15, 17-18 and 20-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art when taken alone or in combination does not appear to teach or fairly suggest at this time the combination of limitations of independent claim 11. In particular, the prior art discloses numerous arrangements of hybrid powertrain systems (references previously cited). As noted by the previous Office action, Bowen, Nett, Magna, Renault and Hashimoto are of particular relevance. However, as noted in Applicant’s remarks filed 11/3/21, the claims have been amended to overcome the prior rejections. Accordingly, the prior art does not teach or fairly suggest the combination of limitations of a drive device for a motor vehicle comprising: a first drive unit and a second drive unit as well as a first output shaft rigidly connected to a first wheel drive shaft and a second output shaft rigidly connected to a second wheel drive shaft, wherein the first and second drive units are coupleable to at least one of the first and second output shafts, wherein the first drive unit is arranged on an input side of a gear-change transmission, wherein a transmission output shaft of the gear-change transmission is coupled to a first coupling element upstream of the first coupling element, and a transmission shaft is coupled to the first coupling element downstream of the first coupling element, wherein the second drive unit is coupled via at least a separating clutch to the transmission output shaft, wherein the first output shaft is coupled to the transmission output shaft, and wherein the transmission shaft is coupled via a second differential gear to the second output shaft.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618